DONNELLY, Chief Justice,
concurring.
If I may be indulged an observation:
This Court is authorized to transfer a case from the Court of Appeals to this Court only (1) because of the general interest or importance of a question involved in the case; or (2) for the purpose of reexamining the existing law; or (3) for the reason that the opinion filed in the Court of Appeals is contrary to a previous decision of an appellate court of this state. Mo.Const. art. V, § 10; Rule 83.03.
I find none of the grounds for transfer present in this case. In my view, this Court erred in ordering the case transferred.
I Concur.